United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2235
                                ___________

Jerome Paulette,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Marvin D. Morrison, Warden, FCI -      *
Forrest City; Melvin Smith, Captain,   *      [UNPUBLISHED]
FCI - Forrest City; Ronald G.          *
Thompson, Regional Director;           *
Kathleen Hawk-Sawyer, Director,        *
Bureau of Prisons;                     *
                                       *
             Defendants,               *
                                       *
United States of America,              *
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: December 23, 2003

                               Filed: January 12, 2004
                                ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.
       Federal inmate Jerome Paulette appeals the District Court’s1 adverse decisions
regarding his claims under Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C.
§§ 2671–2680 (2000) (FTCA). According to Paulette’s complaint, he was assaulted
by a fellow inmate on January 17, 2000, following a dispute with the inmate over
television use. Paulette claimed the assault was the result of defendants’ negligence
and deliberate indifference. Upon de novo review, see United States v. Dico, Inc.,
136 F.3d 572, 575 (8th Cir. 1998), we affirm.

       We conclude the District Court properly dismissed Paulette’s Bivens claims
without prejudice, because Paulette did not submit evidence of complete exhaustion.
See 42 U.S.C. § 1997e(a) (2000); Porter v. Nussle, 534 U.S. 516, 524 (2002). We
also conclude the district court properly granted summary judgment on the FTCA
claims. See Knudsen v. United States, 254 F.3d 747, 749 (8th Cir. 2001) (noting
de novo standard of review). The government cannot be liable on Paulette’s claims
that prison officials were negligent in assigning him to the Federal Correctional
Institution at Forrest City, Arkansas (FCI), or in maintaining inadequate security at
FCI, because such decisions fall within the discretionary-function exception to the
FTCA. See Santana-Rosa v. United States, 335 F.3d 39, 44 (1st Cir. 2003) (holding
that classification and assignment decisions—as well as the allocation of guards and
other correctional staff fall—within discretionary-function exception to FTCA);
Cohen v. United States, 151 F.3d 1338, 1344 (11th Cir. 1998) (classifying prisoners
and placing them in institutions involves conduct meeting prerequisites for
discretionary-function exception), cert. denied, 526 U.S. 1130 (1999). As to
Paulette’s claim that FCI was overcrowded, Paulette did not rebut the government’s
evidence that the prison met relevant occupancy standards, or explain how any
noncompliance rendered FCI negligent.
                         ______________________________


      1
       The Honorable Stephen M. Reasoner, United States District Court for the
Eastern District of Arkansas.
                                         -2-